Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 05/08/19. Claims  1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 05/08/19 has been received and is being considered. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over De Schepper (US 20150228497 A1).
Regarding claim 1, De Schepper discloses a method comprising:
developing a photoresist on a semiconductor wafer (see e.g para [0006]);
introducing the semiconductor wafer into a controlled cold temperature environment (see para [0026] disclosing cold temperature); maintaining the semiconductor wafer in the controlled cold temperature environment until inelastic thermal contraction of the developed photoresist material results in reducing the critical dimension (CD) of the photoresist by not less than 10% from its value before exposure to the controlled cold temperature environment (see para [0037], [0038]); and removing the semiconductor wafer from the controlled cold temperature environment (it would have been obvious to remove the substrate for dicing, for example).
Regarding claim 2, De Schepper discloses the method of claim 1 further comprising warming the semiconductor wafer to room temperature (see para [0040]).
Regarding claim 3, De Schepper discloses the method of claim 2 further comprising etching of the semiconductor wafer (see para [0016] disclosing etching).
Regarding claim 4, De Schepper discloses the method of claim 1 wherein the controlled cold temperature environment is at a temperature of at least -196 °C and not more than 5 °C(see para [0026] disclosing between -10.degree. C. and -30.degree. C.).
Regarding claim 5, De Schepper discloses the method of claim 4 wherein the controlled cold temperature environment is at a temperature of at least -78 °C(see para [0026] disclosing between -100.degree. C.).
Regarding claim 6, De Schepper discloses the method of claim 4 wherein the controlled cold temperature environment is at a temperature of not more than 0 °C (see para [0026] disclosing between -10.degree. C. and -30.degree. C.).
Regarding claim 7, De Schepper discloses the method of claim 1 wherein the semiconductor wafer with the developed photoresist is maintained in the controlled cold temperature environment for at least 60 seconds and not more than 48 hours (see para [0034] disclosing 180s). 
Regarding claim 8. De Schepper discloses the method of claim 7 wherein the semiconductor wafer is maintained in the controlled cold temperature environment for not more than five minutes(see para [0034] disclosing 180s).
Regarding claim 9, De Schepper discloses the method of claim 7 wherein the photoresist is developed at room temperature(see para [0040]).
Regarding claim 10, De Schepper discloses the method of claim 1 wherein the semiconductor wafer is introduced into the controlled cold temperature environment within a chiller chamber disposed on a clean track(see figs 3a and 3b disclosing modular chambers; a clean track is well known to one having ordinary skill in the art).
Regarding claim 11, De Schepper discloses a semiconductor wafer that has been treated with developed photoresist and that has been exposed to a controlled cold temperature environment, wherein the developed photoresist has line edge roughness and line width roughness that are at least 10% less than the corresponding critical dimensions of a semiconductor wafer with the same composition of photoresist developed in the same way that has not been exposed to a controlled cold temperature environment (see paras [0015] and [0020]).
Regarding claim 12, DeSchepper discloses the wafer of claim 11 wherein the developed photoresist has line edge roughness less than 4 nanometers (nm) and line width roughness less than 3 nm (see para [0006] disclosing EUV, para [0013] disclosing the order of magnitude to be the same, achieving line roughness as disclosed is within one having ordinary skill in; the art the procedures are disclosed to be identical).
Regarding claim 13, DeSchepper discloses the wafer of claim 11 wherein the line edge roughness is less than 3 nm(see para [0006] disclosing EUV, para [0013] disclosing the order of magnitude to be the same, achieving line roughness as disclosed is within one having ordinary skill in the art, the procedures are disclosed to be identical).
Regarding claim 14, DeSchepper discloses the wafer of claim 11 wherein the developed photoresist has been maintained in the controlled cold temperature environment for at least 60 seconds and not more than 48 hours(see para [0034] disclosing 180s).
Regarding claim 15, De Schepper discloses the wafer of claim 11 wherein the controlled cold temperature environment was maintained between -196 °C and 5 °C(see para [0026] disclosing between -10.degree. C. and -30.degree. C.).
Regarding claim 16, De Schepper discloses an apparatus comprising: a semiconductor wafer (see paras [0015] and [0020])that is patterned with a developed photoresist (see paras [0015] and [0020]); and a chiller chamber that is maintained at a controlled cold temperature between - 196°C and 5 °C, (see para [0026]) wherein the semiconductor wafer is disposed within the chiller chamber (see para [0026]).
Regarding claim 17, De Schepper discloses the apparatus of claim 16 wherein the controlled cold temperature is not less than -78 °C (see para [0026] disclosing between -10.degree. C. and -30.degree. C.).
Regarding claim 18, De Schepper discloses the apparatus of claim 16 wherein the controlled cold temperature is not more than 0 °C (see para [0026] disclosing between -10.degree. C. and -30.degree. C.).
Regarding claim 19, De Schepper discloses the apparatus of claim 16 where in the chiller chamber is configured as a module on a clean track (see figs 3a and 3b disclosing modular chambers; a clean track is well known to one having ordinary skill in the art).
Regarding claim 20, De Schepper discloses he apparatus of claim 16 wherein the chiller chamber is configured as a standalone module also used for wafer storage (see para [0017] disclosing cool storage).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813